DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is rejected due to the phrase “essentially by” since the phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is unclear if the phrase is with respect to a positive recitation or with respect to at a conclusion of or with respect to simultaneous or something different altogether.
The phrase “the long distance service” of claim 13 is rejected as the phrase lacks antecedent basis.
Claim 14 is rejected due to the term “the temperature/humidity control” since the phrase “the humidity control” lacks antecedent basis as the claim is silent to humidity control.
Claim 14 is rejected due to the term “the temperature/humidity control” since it is unclear if the phrase is with respect to temperature and humidity control, temperature or humidity control or something different altogether.
Claim 15 is rejected due to the range of “140C +/-3K” since it is unclear what 3K is with respect to.
The phrase “considerable greater than 100C” in claim 18 is rejected, as it is a relative term, which renders the claim indefinite.  The term “considerable greater than” is not 
Claim 19 is rejected due the phrase “the sealing effect of the door” since the term “the sealing effect” lacks antecedent basis.
Claim 23 is rejected due to the phrase “essentially automatically” since the phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  It is unclear if the phrase is with respect to a positive recitation or with respect merely an option or something different altogether.
Claim 23 is rejected due to the phrase “possibly” since the phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Allowable Subject Matter
Claims 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method of Independent claim 13 defines over the prior art of record since the prior art does not teach, suggest or render obvious the self testing of a convection steamer or convection oven and steamer further comprising verifying within the scope of the self-test as a further actuator a recirculation pump for only cleaning of the cooking chamber compartment, the recirculation pump being configured for automatically circulating only cleaning liquid for cleaning of the cooking chamber compartment and additionally at least one of the following actuators of the cooking appliance: steam injector/generator, dehumidifier, drain pump for emptying a liquid reservoir; and determining the functionality through a functionality test of the recirculation pump of a cleaning system in that, after the cooking compartment has been heated and the recirculation pump has been turned on for cleaning, the cooking compartment temperature during the functionality testing drops by a predetermined amount in a predetermined time interval; wherein steam is only used for cooking and the recirculation pump is only used to circulate cleaning liquid.
Response to Arguments
Applicant’s arguments, and claim amendments have been fully considered and are persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792